DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on June 9, 2022 is acknowledged. Group (I), drawn to compound of formula (I), and compositions thereof, embraced by claims 1-25 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. Thus, the requirement is deemed proper and is therefore made FINAL.
	Applicant states they “reserve the right to address the substance of the references cited in the unity of invention rejection (Solo Steroids 40.6 (1982): 603-614 and EP 3067345) in a subsequent response should that be necessary.” Applicant may not further address or petition the unity of invention since Applicant elected without traverse as noted in their Remarks/Election. However, if the references are cited in an art rejection, then the substance of the references may be addressed. 
Applicant also elected the following species:

    PNG
    media_image1.png
    373
    493
    media_image1.png
    Greyscale

and indicated claims 1-6, 8-17, 19, 20 and 22-25 read on said species. The elected species was searched and not found. Therefore, the search was extended to another species.  
Note: adding the zwitterionic linker defined as ZL to claim 1 would provide allowable subject matter. Claims 14, 24 and 25 are free of the art. 

Claims 1-28 are pending and claims 1-6, 8-17, 19, 20 and 22-25 are under examination. Claims 7, 18 and 21 are withdrawn based on the species election and claims 26-28 are withdrawn based on the unity of invention. 


Claim Objections
Claim 4 is objected to because of the following informalities: the “R5-R7” should be written in the alternative.  Appropriate correction is required.
Claims 4, 6, 8-13, 15-17, 19, 20 and 22-25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim. See MPEP § 608.01(n). Applicant amended the claims but did not remove the previous claim numbers from the claims. Applicant should also review claims 18 and 26 for this same issue.
Claim 11 is objected to because of the following informalities: the “X2-X4” should be written in the alternative.  Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities: a period is required at the end of the claim.  Appropriate correction is required.
Claims 15 and 22 are objected to because of the following informalities: the molecular formula in parenthesis that follows the terms “sulfonate” and “sulfate” are blurry. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the “-SO3-” is blurry. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-17, 19, 20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, specifically, the term "comprising" renders the products indefinite as the term "comprising" can be considered open-ended language. A claim to a chemical compound cannot be open-ended, and must be claimed with precision. This rejection can be overcome by amending the term "comprising" to “consisting of" in line 1. Thus, claims 1-6, 8-17, 19, 20 and 22-24 are vague and indefinite. 
In claim 1, the term “derivative” is vague, see the definition of A. A derivative is a substance or compound obtained from, or regarded as derived from, another substance or compound. The specification does not further define the term but provides exemplary androstenedione derivatives on page 37. Thus, the metes and bounds of the term “derivative” is not known.  To overcome the rejection, the term may be removed from said claim. Therefore, claims 1-6, 8-17, 19, 20 and 22-24 are vague and indefinite. 
In claims 2 and 3, the term “radical” is vague, see the definitions of LC, RL and R. The term “radical" is a chemical term which is used to define a free radical, an atom or molecule that bears an unpaired electron. Applicant should change the term to "group" if this is what Applicant intends. Thus, claims 2 and 3 are vague.
Regarding claims 2 and 3, the phrase "such as" or “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See the definitions of m, n/p and Y’. See MPEP § 2173.05(d).
Regarding claims 2-4, 19 and 21, the phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See the definitions of RL, R, RN, L and R2/R3. See MPEP § 2173.05(d). Claim 7 is currently withdrawn but also has this issue. 
In claim 3, the variable “X” is not defined and thus is vague and indefinite. 
In claim 4, the variable “R8” is not defined and thus is vague and indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “(or at least two atoms)” and the claim also recites “at least one atom” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The variables “X1,” “X2-X4” and “RL” are defined with heteroatoms. However, claim 2, from which this claim depends, defines LC as an alkyl, alkenyl, alkynyl, aryl or arylalkyl. There are no heteroatoms in the definition. In the specification on pages 7-8, paragraph 0024, these groups are defined as hydrocarbons. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-13, 15-17, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Law et al. (US 5656426).
The reference teaches the following species:

    PNG
    media_image2.png
    335
    903
    media_image2.png
    Greyscale
, see column 9 of the ‘426 patent. Because the term derivative is not properly defined with metes and bounds in the specification as noted in the 112(b) rejection above and the linker is rejected under 112(d), the Examiner has determined claims 1-6, 8, 9, 11-13, 15-17, 19, 20 and 23 are anticipated by Law et al.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 8-10, 11-13 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law et al. (US 5656426).
The present application claims compounds of formula (I), wherein A= an androstenedione or a derivative thereof, L= linker and Ψ= chemiluminescent acridinium label.
The ‘426 teaches the following species, wherein A= an androstenedione or a derivative thereof (beta OH at C17), L= linker at C10 or C19 and Ψ= chemiluminescent acridinium label (which is embraced by dependent claim 4).


    PNG
    media_image2.png
    335
    903
    media_image2.png
    Greyscale
.
	The only differences between the claimed species and the cited species above is 1) the linker; and 2) the substitution on the androstenedione derivative. Since the term derivative is not properly defined, the androstenedione derivative shown above may be substituted at C10 or C19. Moreover, claim 10 embraces the substitution at C6 or C7 of the steroid core. These compounds are positional isomers are considered equivalent. Moreover, the linker is rejected above under 112(d) and therefore claims 11-13 are included in this rejection. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, it would be obvious to one of ordinary skill in the art to make the compounds as instantly claimed because Law et al. teach similar compounds substituted at a different position of the steroid core and these compounds are considered equivalent. 
   
Claims 14, 24 and 25 are free of the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624